DETAILED ACTION
This action is in response to the amendments filed on Sept. 6th, 2022. A summary of this action:
Claims 1-8, 11-18, and 21 have been presented for examination.
Claims 1, 11, 21 were amended
Claims 9-10 and 19-20 were previously cancelled
Claim 1-8, 11-18, and 21 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.
Claims 1-10, 11-18, 21 are rejected under 35 U.S.C. 103 as being unpatentable over Wang, “Development And Applications Of Production Optimization Techniques For Petroleum Fields”, 2003 in view of Kunz et al., “A New Equation of State for Natural Gases and Other Mixtures for the Gas and Liquid Regions and the Phase Equilibrium”, 2006, Dissertation zur Erlangung des Grades Doktor-Ingenieur and in further view of Siddiqui, “A Derivative-Less Approach for Generating Phase Envelopes and Applications in Equation of State”, Master’s Thesis, Aug. 2012, Texas Tech and in further view of Boriyantoro et al., “AN INTEGRATED SINGLE-PHASE/TWO-PHASE HYDRODYNAMIC MODEL FOR PREDICTING THE FLUID FLOW BEHAVIOR OF GAS CONDENSATE IN PIPELINES”, PSIG 1994, Pennsylvania State University and in further view of Rossi et al., “Discussion on Integrating Monitoring Data into the Reservoir Management Process”, 2000 
This action is Final

	Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Interview
	The Examiner notes that an interview was conducted with the applicant to discuss a potential Examiner’s amendment, as per the PTO-413 attached to this action. However, no agreement was reached during the interview and the applicant later declined the Examiner’s amendment. 

Response to Amendment/Arguments 
Regarding the § 103 Rejection
	In view of the amendments the rejection is withdrawn, and a new ground of rejection is presented below as was necessitated by amendment. 

Applicant submits (Remarks, page 9): “At most Kunz teaches, "[i]nterpolated points are usually accurate to … MPa." (Kunz, page 144). Therefore, Kunz teaches a single method for calculating "interpolated points." In comparison, amended independent claim 1 has been amended to recite, "wherein the at least one or more interpolated values are input into a decision block, wherein the decision block determines if an interpolated value from the at least one or more interpolated values is performed with a full flash calculation or performed with a flash calculation with constant interpolated K-values…Therefore, Kunz teaches "are usually accurate to" specific ranges, whereas amended independent claim 1 defines "a full flash calculation or performed with a flash calculation with constant interpolated K-values" method based on "accuracy…." 

Examiner’s Response: The Examiner respectfully disagrees as to the asserted claim interpretation. As to the prior art, see the rejection below for the presented amendments. 
	The claim recites: “wherein the at least one or more interpolated values are input into a decision block, wherein the decision block determines if an interpolated value from the at least one or more 6Application No. 15/545,865Response to Office Actioninterpolated values is performed with a full flash calculation or performed with a flash calculation with constant interpolated K-values” – there is no recitation of what this determination is based on, and to import such a limitation from the specification as argued “based on ‘accuracy…’” is an improper importation of limitations from the specification. 
	Second, see MPEP § 2111.04: “The broadest reasonable interpretation of a method (or process) claim having contingent limitations requires only those steps that must be performed and does not include steps that are not required to be performed because the condition(s) precedent are not met…. The broadest reasonable interpretation of a system (or apparatus or product) claim having structure that performs a function, which only needs to occur if a condition precedent is met, requires structure for performing the function should the condition occur”.

Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 1-8, 11-18, and 21 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claims 11 and 21, and the dependents thereof, are rejected under a similar rationale as claim 1. The dependent claims are rejected due to dependency. 
	Claim 1 recites, in part:
	generating a plurality of two-phase envelopes for the modeled fluid flow network, wherein each two-phase envelope comprises:
	at least one or more interpolated values and corresponds to a section of the modeled fluid flow network with a constant flow composition wherein interpolated values are determined as a function of temperature and pressure, wherein the at least one or more interpolated values are input into a decision block, wherein the decision block determines if an interpolated value from the at least one or more interpolated values is performed with a full flash calculation or performed with a flash calculation with constant interpolated K-values;
	The disclosure does not provide sufficient written description support for the present claims. Specifically, the instant disclosed does not support the specific combination of features now recited in the claims. See MPEP § 2163(II)(A): “For example, in Hyatt v. Dudas, 492 F.3d 1365, 1371, 83 USPQ2d 1373, 1376-1377 (Fed. Cir. 2007), the examiner made a prima facie case by clearly and specifically explaining why applicant’s specification did not support the particular claimed combination of elements, even though applicant’s specification listed each and every element in the claimed combination. The court found the "examiner was explicit that while each element may be individually described in the specification, the deficiency was lack of adequate description of their combination" and, thus, "[t]he burden was then properly shifted to [inventor] to cite to the examiner where adequate written description could be found or to make an amendment to address the deficiency."” 
	To clarify: the claimed invention recites: “wherein the at least one or more interpolated values are input into a decision block… wherein the decision block determines if an interpolated value… with constant interpolated K-values;” - See page 16, ¶ 1 of the instant specification: “… If the interpolated K-values are not sufficiently accurate ( decision block 314 ), … On the other hand, if the interpolated K-values are sufficiently accurate (decision block 314), …” – page 16, ¶ 1 recites “interpolated K-values”, whereas the present claim recites “interpolated values” that the “two-phase enveloped” is comprised of, which are not the “…interpolated K-values” as disclosed. 
 	To clarify, page 5, ¶ 2: “If results of two-phase envelope interpolation are determined to fall outside of a tolerance threshold or 25 range, then the process of identifying the two-phase envelope can be repeated or adjusted using additional data points (e.g., to fill in the two-phase envelope and/or to guide interpolation) or other increased complexity options that improve accuracy. Similarly, if results of K-value interpolation are determined to fall outside of a tolerance threshold or range, then the process of identifying K-values can be repeated or adjusted using additional 30 data points (e.g., a full flash operation can be performed [as clarified on page 16, ¶ 1]) or other increased complexity options that improve accuracy.” – the present claim is an unsupported combination of these two distinctly different features. 
	For purposes of Examination, the Examiner interprets the claim in view of MPEP § 2143.03(II): “When evaluating claims for obviousness under 35 U.S.C. 103, all the limitations of the claims must be considered and given weight, including limitations which do not find support in the specification as originally filed (i.e., new matter)”; and in view of the above cited portions of the specification as to the individual elements that are claimed. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-10, 11-18, 21 are rejected under 35 U.S.C. 103 as being unpatentable over Wang, “Development And Applications Of Production Optimization Techniques For Petroleum Fields”, 2003 in view of Kunz et al., “A New Equation of State for Natural Gases and Other Mixtures for the Gas and Liquid Regions and the Phase Equilibrium”, 2006, Dissertation zur Erlangung des Grades Doktor-Ingenieur and in further view of Siddiqui, “A Derivative-Less Approach for Generating Phase Envelopes and Applications in Equation of State”, Master’s Thesis, Aug. 2012, Texas Tech and in further view of Boriyantoro et al., “AN INTEGRATED SINGLE-PHASE/TWO-PHASE HYDRODYNAMIC MODEL FOR PREDICTING THE FLUID FLOW BEHAVIOR OF GAS CONDENSATE IN PIPELINES”, PSIG 1994, Pennsylvania State University and in further view of Rossi et al., “Discussion on Integrating Monitoring Data into the Reservoir Management Process”, 2000 
The Examiner notes that Siddiqui was previously cited in the PTO-892 on March 16th, 2020. 

Regarding Claim 1.
Wang teaches:
	A method (Wang, abstract, teaches an “optimization” method [computer implemented, e.g. see the abstract which discusses algorithms being “computationally efficient”] wherein the optimization method couples “models for multiphase fluid flow in reservoirs and surface pipeline networks through a commercial reservoir simulator.”) that comprises:
	modeling a fluid flow network, the modeled fluid flow network having a surface pipeline network connected between a plurality of well perforation nodes and a common outlet or inlet (Wang, see abstract as cited above, there is a model of a “surface pipeline network”, see chapter 3 for details – e.g., section 3.5 figure 3.2 provides an example of a “simple gathering system” [fluid flow network having a surface pipeline, see section 3.7 ¶ 2 for clarification] wherein as per figure 3.2 and figure 3.4 [another example in section 3.7] the flow network connects a plurality of “wells” including perforation nodes to a common outlet for “gathering”, in regards to coupling with a reservoir simulation see chapter 8 which provides a variety of techniques that are taught);
	generating a plurality of two-phase [flows] for the modeled fluid flow network...and corresponds to a section of the modeled fluid flow network with a constant flow composition ...(Wang, page 23, last paragraph teaches: “In this study, we consider gathering systems with tree-like structures. The gathering system can include such components as wells, tubing strings, chokes, and pipes. The fluids in the system can include oil, gas, and water phases... [example of having multiple flow phases]” then see section 3.3.1 which teaches that “Given a flow rate and the pressure at one end of a pipe, the pressure loss (or gain) in the pipe can be computed by integrating the pressure gradient along the pipe. Consider gas/liquid two-phase flow in a pipe without perforations, the total pressure gradients along the pipe can be decomposed into three parts...” – i.e. the fluid flow network has a plurality of sections with “two-phase flow” in the network
	as to a section of the network having a constant flow composition: see Wang § 3.3.3 and table 3.1, which provides a listing of “problem data” for an example “pipe” in the fluid flow network of Wang, wherein this pipe has a constant value for a “Gas Oil Ratio” and a second value for a “Water Oil ratio”, i.e. this pipe has a constant flow composition as set by these ratios; also see § 3.4 for the Choke model in the gathering system wherein this is based on “Rs is the solution gas-oil ratio, and GLR is the gas liquid ratio.” (page 31) as a second example of the choke sections in the network having a constant flow composition)
	determining phase equilibrium information for the modeled fluid flow network... (Wang, page 32, last paragraph to page 33: “The multiphase flow in a gathering system is described by mass conservation and Kirchoff’s law. The mass conservation requires that every node should have zero net flow rate unless it is a boundary node...We choose the oil rates of wells as the independent variables and demonstrate how to construct the governing equations for multiphase flow in the system of this example problem. Given the oil rate of a well, we obtain the water and gas flow rates of that well using appropriate well models. Because the gathering system has a tree-like structure and the fluid flows from the bottom up through the production tree, according to mass conservation, the flow rate in every node can be determined by summing up all the flow streams entering that node:..” – i.e., at every node the phase equilibrium is determined for the node – to clarify, page 6, ¶ 1: “The challenges lie in predicting the pressure drop across flow delivering devices, determining the phase splitting ratios at flow junctions, finding the mathematical solutions efficiently, and identifying the true physical solution from multiple mathematical solutions.”
	and applying the determined phase equilibrium information to production or simulation operations related to the modeled fluid flow network (Wang, chapter 6, section 6.1 teaches: “In some petroleum fields, a well or a flow line can have several potential output connections that join that well or flowline to different flowlines and facilities. Redirecting the well connections is an effective way to debottleneck the production system. The problem of well connection optimization is to identify the best set of well connections that maximizes an operational objective. To achieve the best results, well connections often need to be optimized simultaneously with production rates and lift gas rates (and potentially other production operations). Thus, the production optimization problem addressed in this section involves maximizing a certain operational objective (such as to maximize the daily oil rate) by optimally allocating the production and lift gas rates and well connections subject to multiple flow rate and pressure constraints” – this is an example of applying the flow network results to production/simulation operations, also see chapter 7 for using it as part of a multi-objective optimization problem such as “maximizing the daily oil production, minimizing the production cost, and minimizing safety and environmental hazards.”, for clarification see pages 124-125 which provide an example and figure 8.1 – specifically the “perform well management operations” which applies operations to the well/network based on the “previous time step”, see section 8.5 for various examples, e.g. section 8.5.1 “Our job was to maximize the oil production by selecting appropriate well rates and well connections”) ;
adjusting a valve or pump of the fluid flow network based on the determined phase equilibrium information (Wang, page 89, teaches: “We can incorporate more decision variables into the optimization problem, such as pumps and subsurface chokes for multilateral and multi-segment wells.” – i.e. the optimization would have then included adjusting pumps based on the determined phase equilibrium information
 to clarify see page 2, last paragraph – each of the wells are controlled by a “choke” [example of a valve] which is used for “adjusting production rates” (page 3, ¶ 4 clarifies “adjusting the production rates with chokes.” – these are part of page 124 the step “Perform well management routines” and “optimize production operation settings”, also this includes “gas lift” (instant specification, page 15, ¶3))
	and adjusting a production or reservoir simulation based on the determined phase equilibrium information (Wang, chapters 6-7 as cited above teaches optimizing the production – this optimization is an example of a production simulation, as it is simulating the production to optimize it, wherein optimization adjusts the production simulation
 in regards to the reservoir simulation, see chapter 8, teaches “coupling” the flow model/”network simulator” to a “reservoir simulation” such as by integrating and/or interfacing with a reservoir simulator – these both apply the results of the flow network, including the phase equilibrium information, to a reservoir simulation, e.g. see section 8.2.2 algorithm 8.1 – “This procedure combines the system of equations for the reservoir model and the network model and solves them simultaneously using the Newton-Raphson method.” wherein this is: “Solve linearized system of equations for the full field model. Linearize and solve the flow equations in the reservoir, wellbores, and the surface pipeline system to obtain an estimate of the primary variables. 2. Update reservoir conditions. Update pressure, saturations, and component compositions in reservoir gridblocks using the solution from Step 1 and the secondary equations.” – i.e. a reservoir simulated is updated based on the determined phase equilibrium information from the “surface pipeline system” simulation 
also see algorithm 8.2 – this solves the “network” first then the “reservoir model” and repeats [each iteration in these adjusts the reservoir simulation based on the results from the flow model], similar with algorithm 8.3,)

	Wang does not explicitly teach:
inputting monitored or collected system parameters into the modeled fluid flow network, wherein the monitored or collected system parameters come from more than one distributed sensor disposed within the fluid flow network;
generating a plurality of two-phase envelopes … wherein each two-phase envelope comprises:
at least one or more interpolated values … and wherein interpolated values are determined as a function of temperature and pressure, wherein the at least one or more interpolated values are input into a decision block, wherein the decision block determines if an interpolated value from the at least one or more interpolated values is performed with a full flash calculation or performed with a flash calculation with constant interpolated K-values;
a boundary between single-phase and two-phase states for a given multicomponent composition as a function of temperature and pressure; and
a phase adjustment path;
… based at least in part on the generated two-phase envelopes;

Kunz teaches:
generating a plurality of two-phase envelopes for the modeled fluid flow network, wherein each two-phase envelope comprises: at least one or more interpolated values … and wherein interpolated values are determined as a function of temperature and pressure (Kunz, introduction, teaches a project “that is suitable for all technical applications using natural gases and other mixtures consisting of natural gas components” [e.g., oil and natural gas], then see pages 141-144 section “Constructing the phase envelope” which teaches constructing/generating phase envelopes [such as for two-phase flow] in which “The approximation by a third degree polynomial enables the calculation of very accurate interpolations of the points on the phase boundary [has at least one or more interpolated values] as well as accurate extrapolations for initial estimates for the subsequent points to be calculated” and then teaches that in generating “the entire phase boundary” there are iterations so that “The entire phase envelope can be traced in this manner without problems in passing critical points or the pressure and temperature extrema, which are found from the interpolation polynomials according to Eq. (7.134) based on the calculation of circumjacent points. Interpolated points are usually accurate to ≤(0.01 – 0.02) K and ≤(0.001 – 0.002) MPa” – the Examiner clarifies this is part of a “Pressure-based Phase Envelope Algorithm” (see title of section 7.7.1, and that Kunz section 7.7.2 also teaches a “volume-based” in which “A similar procedure as described in the previous section can be pursued by an alternative phase envelope algorithm”, e.g. see figures 7.1 and 7.2 which show the phase envelope is a function of “Temperature” [x-axis] and “Pressure” [Y-axis], wherein the technique taught in Kunz teaches determining several points for a phase envelope, and then “for the following points...” (page 142, last paragraph) the values are approximated by interpolation and/or extrapolation)
a boundary between single-phase and two-phase states for a given multicomponent composition as a function of temperature and pressure; and (Kunz, as cited above teaches that the interpolation is for the “boundary” of the phase envelope, i.e. this is the boundary between single-phase and two-phase states as a function of pressure and temperature (see figures 7.1 and 7.2) – in regards to the component se Kunz page 143 equation 7.134 – the “I” is used to indicate which component – see footnote 56 on page 140 “any component i;” for clarification, see § 7.71 as cited above for more clarification – this is for an “overall mixture composition” [mixture composition is multi-component of i components]
…based at least in part on the generated two-phase envelopes (Kunz, section 7.7, teaches performing “phase equilibrium calculations”, e.g. see page 7.7 ¶ 2 which provides examples of determining “equilibrium” information for various phases based on the “phase envelope results” – clarify “The principles used for calculating phase boundaries for the two-phase region can easily be extended to enable the calculation of the phase boundaries of three-phase regions (such as a three-phase bubble line where a light and a heavy liquid phase are in equilibrium with an incipient vapour phase, or a vapour-liquid-liquid three-phase boundary where one of the two liquid phases is the incipient phase) by introducing an additional set of K-factors and a phase fraction for the phase split between the two present phases as new variables [see Michelsen (1986) and Pedersen et al. (1996)].”, i.e. the phase envelopes are used to determine equilibrium information for “two-phase region” and an extension is also taught for “three phase”);

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings from Wang on a system for simulating multi-phase flow through a flow network and coupling the simulating with a reservoir simulation and providing for optimization of production operations with the teachings from Kunz on technique for performing multi-phase modeling of flows which include natural gas. The motivation to combine would have been that “...Currently, there are not any equations of state for natural gases that are appropriate for all of the exemplified applications and that satisfy the demands concerning the accuracy in the description of thermodynamic properties over the entire fluid region....Based on this new mixture model, robust and efficient calculation routines were developed in this work, supported by the European natural gas companies mentioned above, enabling the “blind” calculation of the thermodynamic properties in the different fluid regions and also allowing for extensive VLE calculations for any binary and multi-component mixture of the considered components and at arbitrary mixture conditions.” 

Wang, as taken in view of Kunz, does not explicitly teach:
inputting monitored or collected system parameters into the modeled fluid flow network, wherein the monitored or collected system parameters come from more than one distributed sensor disposed within the fluid flow network;
wherein the at least one or more interpolated values are input into a decision block, wherein the decision block determines if an interpolated value from the at least one or more interpolated values is performed with a full flash calculation or performed with a flash calculation with constant interpolated K-values;
a phase adjustment path;

Wang, as taken in view of Kunz and Siddiqui, teaches: 
wherein the at least one or more interpolated values are input into a decision block, wherein the decision block determines if an interpolated value from the at least one or more interpolated values is performed with a full flash calculation or performed with a flash calculation with constant interpolated K-values; (Kunz, see § 7.14, page 195, ¶ 2: “…Aside from the saturation temperature and pressure, the output of the phase envelope routines includes the composition of the incipient phase (or of the equilibrium phases in case 0 < β < 1) and the K-factors of all components at each calculated point” – in addition, see page 139, ¶ 2: “… The basic principles of these sophisticated algorithms, which were provided by Michelsen [Michelsen (2001), (2004)] and originally developed using cubic equations of state [see Michelsen (1980)], are described in the following sections...”
	as taken in view of Siddiqui, page 34, ¶¶ 4-5: “This thesis proposes the following modifications to the phase envelope generation procedure described by Michelsen (1980)… The K-values will be initialized by Wilson method only at the initial point of the phase envelope. Since this would be done at a moderate pressure and temperature, we will have guaranteed convergence (Michelsen 1980). Each successive calculation will use K-values extrapolated using the PWCH (Piece-Wise Cubin Hermite) interpolating polynomials using the flash calculation performed at preceding Pressures and Temperatures. This will ensure convergence. And initializing the EOS flash calculations this way avoids all convergence-related problems except only in rare cases. In such an event the Pressure and Temperature steps can be reduced in size and the calculations can be repeated” 
	to clarify, see the section “Two phase Flash Calculation” on pages 21-26 including equation 2.53 and its description: “The K-values are usually initialized using the Wilson (1969) equation:” and then see page 79, the code for “Flash Calculations using SRK EOS: srk()”, specifically: “% Using Wilson correlation to find initial K value estimates[…] if max(size(K))<=1 K=exp(5.37.*(1+ws).*(1-1./Tr))./Pr; else K=K; End” – this is a decision block, also shown on page 82 – wherein a flash calculation is then performed using one of these two k-values based on the “Rachford-Rice…procedure” (Siddiqui, pages 23-24 including equation 2.63, see the instant specification eq. 30 for BRI); to further clarify, page 43, last paragraph and page 48 for the “EOS Flash Sub-Routine”
	The Examiner notes that the use of the Wilson method is an example of a full flash calculation under the BRI because the flash calculation includes the usage of a K-value calculation hence it is a full flash calculation, and furthermore notes that Siddiqui’s K-values by the “…interpolating polynomials…” are considered constant under the BRI because these are provided as a constant input value to the flash calculation
	
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings from Wang, as modified by Kunz above, on a system for the “optimization of production operations” (Wang, abstract), as was modified by Kunz’s teachings above including on the “calculation of …phase envelopes” which was based on the work by “Michelsen” (Kunz, § 7.77 on pages 138-139, including the second to last paragraph) with the teachings from Siddiqui on “modifications to Michelsen’s algorithm” for “generating a complete phase envelope” (Siddiqui, abstract). The motivation to combine would have been that “In this work a phase behavior model has been developed that incorporates some modifications to Michelsen’s algorithm avoiding the need for calculating these derivatives, which in turn put fewer requirements on the data and computation. These modifications allowed running the model successfully for different hydrocarbon systems without any convergence issues. By not having to deal with the partial derivatives of fugacity, the new model can work with any existing EOS based phase behavior model.”(Siddiqui, abstract, also see pages 42-43 section “Advantages of Modified Phase Envelope Algorithm” for more details).

Wang, as taken in combination with Kunz above, does not explicitly teach (emphasis for elements not taught):
inputting monitored or collected system parameters into the modeled fluid flow network, wherein the monitored or collected system parameters come from more than one distributed sensor disposed within the fluid flow network;
a phase adjustment path;

Boriyantoro teaches:
a phase adjustment path;  (Boriyantoro, abstract, teaches a method for determining phase transitions “for fluid flow in pipes” in order to “predict the flow behavior”, then see page 7, section “Effect of Flow Rate on the Phase Transition Location” which teaches that “As the flow rate affects the pressure and temperature changes, the flow rate also affects the location where phase transition begins. The pressure and temperature gradient affect the distance (from the pipe inlet) where the fluid's pressure and temperature conditions are equal to the dew point of the flowing fluid....Changes in both pressure and temperature yield such a path. When the path for each flow rate is superimposed upon the fluid phase envelope, Figure 7 or Figure 8 is obtained [example of a phase adjustment path]. (Figure 8 is an enlargement of Figure 7.) The path with the shortest distance to the fluid phase envelope has the shortest single-phase distance in a pipe.”). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings from Wang, as modified by Kunz and Siddiqui above, on a system for a flow network model with multi-phase flow that has phase envelopes generated for each segment, e.g. pipe, with the teachings from Boriyantoro on using a “path” on the phase envelope, taken in combination with the pressure/temperature gradients of each section, to determine the flow regime(s) along each pipe. The motivation to combine would have been that the technique of Boriyantoro would have enabled the system to “be used for predicting where the fluid phase changes from single-phase to two-phase [in the pipe], or vice versa. In addition to predicting phase changes, the model can also predict the flow regime of fluid flow in pipe” (Boriyantoro, see the conclusion).

Wang, as taken in combination above, does not explicitly teach:
inputting monitored or collected system parameters into the modeled fluid flow network, wherein the monitored or collected system parameters come from more than one distributed sensor disposed within the fluid flow network;

Rossi teaches: 
inputting monitored or collected system parameters into the modeled fluid flow network, wherein the monitored or collected system parameters come from more than one distributed sensor disposed within the fluid flow network; (Rossi, abstract, teaches “Optimum management of oil and gas reservoirs is a continuous, iterative process which encompasses monitoring the reservoir, interpreting the monitoring data, and deciding from the results how best to continue reservoir development and executing those decisions” which includes “The reservoir management workflow similarly operates at multiple, parallel time-space scales. A “fast” workflow loop handles continuous well and surface network [i.e. the surface fluid flow network] data (e.g. pressure, temperature, and rate), using fast data handling and fast decision-making to optimize hydrocarbon delivery” and then see page 4 section “The Fast Loop Workflow Processes” ¶ 1-2: “High frequency monitoring data are gathered, quality-checked, and conditioned. Quality checking and data conditioning are crucial, particularly if subsequent field control activities are carried out in a semi-automated or automated manner. Moving down the left-hand “Well-Network” branch, the performance of the wells and the surface network are compared against the current operating plan and KPIs. The high-rate monitoring data are used to update numerical models for the wells and surface network. Table 1 lists a series of typical well and surface network numerical modeling analyses and activities that are carried out that this stage, driven by high-frequency monitoring data”
to clarify on a plurality of sensors disposed in the network – see page 2, col. 2, ¶ 2: “The first component is “Monitoring”, that is, acquisition of monitoring data of the type reviewed in Fig. 2.... Pipeline, reservoir and well sensors [plurality of sensors for the network, including for the pipelines and the wells] are often permanently installed, for example, pressure gauges and flowmeters installed in the well completion 8, geophones implanted in the sea bottom 13 or geophones or electrodes cemented behind casing12. Permanent installation of field sensors requires an up-front expenditure to cover equipment cost, but does not require repeated re-deployment and the associated problems of reproducing the sensor position between deployments...” 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings from Wang, as modified above on a system for production optimization for a fluid flow network wherein “The optimization system described in Section 8.3 can be used for reservoir development studies or for on-site real time production control and optimization” (Wang, § 8.5) with the teachings from Rossi on “Optimum management of oil and gas reservoirs” wherein this includes the “surface network data...to optimize hydrocarbon delivery” (Rossi, abstract). The motivation to combine would have been that “High frequency monitoring data are gathered, quality-checked, and conditioned. Quality checking and data conditioning are crucial, particularly if subsequent field control activities are carried out in a semi-automated or automated manner” (Rossi, page 4, col. 1, ¶ 2 as cited above), e.g., such as for “on-site real time production control and optimization” from Wang (Wang, as cited above in § 8.5). 

Regarding Claim 2.
Kunz teaches:
	The method of claim 1, wherein generating each two-phase envelope involves a saturation pressure calculation and extrapolating points along a curve using derivatives of pressure and temperature (Kunz, as cited above, page 143, ¶ 1 teaches that “extrapolations” are part of generating the envelope wherein page 142, last paragraph teaches this includes “The information of X and its derivatives with respect to S”... i.e. this includes extrapolating based on derivatives of temperature and pressure, i.e. Kunz is fitting a polynomial to the “phase boundary”, which includes taking “derivatives” of the phase boundary, and then using the polynomial [curve] to interpolate and extrapolate, and in regards to the saturation pressure – see section 7.7 which teaches a “determination of the saturation point”, e.g. page 142 “The initial saturation point then converges by taking a few steps using a successive substitution approach followed by a partial Newton’s method (neglecting composition derivatives) for final convergence”)

Regarding Claim 3.
Boriyantoro teaches:
	The method of claim 1, wherein determining the phase equilibrium information comprises identifying one-phase segments and two-phase segments of the modeled fluid flow network based on the generated two-phase envelopes (Boriyantoro, abstract, teaches a method for determining phase transitions “for fluid flow in pipes” in order to “predict the flow behavior”, then see page 7, section “Effect of Flow Rate on the Phase Transition Location” which teaches that “As the flow rate affects the pressure and temperature changes, the flow rate also affects the location where phase transition begins. The pressure and temperature gradient affect the distance (from the pipe inlet) where the fluid's pressure and temperature conditions are equal to the dew point of the flowing fluid.” – this causes a “path” to be created in which the “Changes in both pressure and temperature yield such a path.”, i.e. a phase adjustment path, “...When the path for each flow rate is superimposed upon the fluid phase envelope, Figure 7 or Figure 8 is obtained” – to clarify Boriyantoro is teaching using a “path” on a phase envelope (see figures 7-9) to determine the flow regime(s) in a pipe, including if it is single phase/two-phase – see figure 9 reproduced below, the path is given for a set flow rate and varies based on the pressure/temperature gradient in the pipe, i.e. this is used to determine the flow regimes of the pipe –see figure 5, it would have been obvious to apply this technique to every section (e.g., pipe) of the system of Wang and Kunz to identify the flow regime(s) of each pipe ). 

Regarding Claim 4.
Boriyantoro teaches:
	The method of claim 3, wherein said identifying one-phase segments and two-phase segments comprises determining  whether the phase adjustment path that varies as a function of temperature and pressure crosses into a respective two-phase envelope (Boriyantoro, see figures 7-9 as cited above along with the description – this is a “path” that varies as a function of pressure and temperature and identifies the flow regime depending on where it crosses the envelope)

Regarding Claim 5
Wang, as taken in view of Kunz, Siddiqui and Boriyantoro, teaches: 
	The method of claim 3, further comprising determining interpolated K- values for at least one of the identified two-phase segments using the function of temperature and pressure. (First, see the rejection above for claim 3 as to the identification of these segments; then see Siddiqui page 34, last two paragraphs as cited above: “This thesis proposes the following modifications to the phase envelope generation procedure described by Michelsen (1980).…Each successive calculation will use K-values extrapolated using the PWCH (Piece-Wise Cubin Hermite) interpolating polynomials using the flash calculation performed at preceding Pressures and Temperatures.” )

Regarding Claim 6
Siddiqui teaches: 
	The method of claim 5, further comprising determining if the interpolated K-values are within a tolerance threshold. (Siddiqui, page 34, last paragraph: “The K-values will be initialized by Wilson method only at the initial point of the phase envelope.… Each successive calculation will use K-values extrapolated using the PWCH (Piece-Wise Cubin Hermite) interpolating polynomials using the flash calculation performed at preceding Pressures and Temperatures.”;  – to clarify, see pages 79 and 82 for the decision block
	Then see page 22, ¶ 4: “The K-values obtained using this equation are not accurate for high pressures (Whitson and Brule 2000). Therefore the values need to be updated in an iterative manner. This is done by checking for chemical equilibrium and material balance constraints [threshold]” wherein this part of the “Two phase Flash Calculation” (section title on page 21), and this includes on page 25 ¶¶ 1-2: “…The equal fugacity constraint is checked by equation 2.56. If convergence is not achieved then the K-values are updated by the following equation:… [equation 2.68] Where the superscripts denote the iteration level. With these new K-values the Muskat-McDowell equation is solved again, and the Z-factors evaluated again along with fugacities. This iterative procedure is repeated until the equal fugacity constraint is satisfied.” )

Regarding Claim 7
Siddiqui teaches: 
	The method of claim 6, further comprising using the interpolated K-values with said determining phase equilibrium information in response to determining that the interpolated K- values are within the tolerance threshold. (Siddiqui, page 34, last paragraph: “The K-values will be initialized by Wilson method only at the initial point of the phase envelope.… Each successive calculation will use K-values extrapolated using the PWCH (Piece-Wise Cubin Hermite) interpolating polynomials using the flash calculation performed at preceding Pressures and Temperatures.”;  – to clarify, see pages 79 and 82 for the decision block
	Then see page 22, ¶ 4: “The K-values obtained using this equation are not accurate for high pressures (Whitson and Brule 2000). Therefore the values need to be updated in an iterative manner. This is done by checking for chemical equilibrium and material balance constraints [threshold]” wherein this part of the “Two phase Flash Calculation” (section title on page 21), and this includes on page 25 ¶¶ 1-2: “…The equal fugacity constraint is checked by equation 2.56. If convergence is not achieved then the K-values are updated by the following equation:… [equation 2.68] Where the superscripts denote the iteration level. With these new K-values the Muskat-McDowell equation is solved again, and the Z-factors evaluated again along with fugacities. This iterative procedure is repeated until the equal fugacity constraint is satisfied.” – as such, when convergence was achieved on the first iteration [i.e. the interpolated K-values satisfies the “constraints”] then the interpolated K-values are the ones that are output 
As to the phase equilibrium information, see Siddiqui page 9 ¶ 1: “The K-values are the ratio of equilibrium gas composition to equilibrium oil composition.” And Siddiqui, page 8, ¶ 1: “In chemical thermodynamics, the fugacity (f) of a real gas is an effective pressure which replaces the true mechanical pressure in accurate chemical equilibrium calculations”)

Regarding Claim 8
Siddiqui teaches: 
	The method of claim 6, further comprising performing a two-phase flash calculation in response to determining that the interpolated K-values are not within the tolerance threshold and using results of the two-phase flash calculation with said determining phase equilibrium information wherein the two-phase flash calculation is performed using a Rachford- Rice procedure. (Siddiqui, page 34, last paragraph: “The K-values will be initialized by Wilson method only at the initial point of the phase envelope.… Each successive calculation will use K-values extrapolated using the PWCH (Piece-Wise Cubin Hermite) interpolating polynomials using the flash calculation performed at preceding Pressures and Temperatures.”;  – to clarify, see pages 79 and 82 for the decision block
	Then see page 22, ¶ 4: “The K-values obtained using this equation are not accurate for high pressures (Whitson and Brule 2000). Therefore the values need to be updated in an iterative manner. This is done by checking for chemical equilibrium and material balance constraints [threshold]” wherein this part of a “Two phase Flash Calculation” (section title on page 21), and this includes on page 25 ¶¶ 1-2: “…The equal fugacity constraint is checked by equation 2.56. If convergence is not achieved then the K-values are updated by the following equation:… [equation 2.68] Where the superscripts denote the iteration level. With these new K-values the Muskat-McDowell equation is solved again, and the Z-factors evaluated again along with fugacities. This iterative procedure is repeated until the equal fugacity constraint is satisfied”
To clarify, page 24: “Equation 2.61 is referred to as the Rachford-Rice equation. Earlier, in 1949 Muskat and McDowell proposed an independent solution similar to the Rachford-Rice equation [an obvious variation] by using an additional quantity… This modification makes the equations more numerically efficient (Whitson and Brule 2000). Equation 2.65 is known as the Muskat-McDowell equation” – i.e. when the K-values do not satisfy the constraints of Siddiqui, then the two-phase flash calculation is used such that “then the K-values are updated” (page 25, ¶¶ 1-2); else this just uses the interpolated K-values)
As to the phase equilibrium information, see Siddiqui page 9 ¶ 1: “The K-values are the ratio of equilibrium gas composition to equilibrium oil composition” and Siddiqui, page 8, ¶ 1: “In chemical thermodynamics, the fugacity (f) of a real gas is an effective pressure which replaces the true mechanical pressure in accurate chemical equilibrium calculations”)

Regarding Claim 11.
	Claim 11 is rejected under a similar rationale as claim 1 above. 

In addition, Wang teaches the limitation of: 
A system that comprises: a memory having a simulation program; 	and one or more processors coupled to the memory, wherein the simulation program, when executed, causes the one or more processors to: (Wang, page 141, ¶ 2: “One contribution of this study is that we developed optimization tools that can simultaneously optimize the production rate and the well connections...On an IBM RS6000 computer, the first run took 0.07 seconds, the second run took about 850 seconds (in the second run, the major portion of the computational time was spent on solving the network problem after each well reconnection)”, also see Wang, page 46, ¶ 2: “For this problem, on a Silicon Graphics Origin 200 computer with four 270 MHz CPUs and 2304MB of RAM, a typical network simulation costs about 470 ms of CPU time. The extra computational time required by the Jacobian method is about 40ms.”)

Regarding Claim 12.
	Claim 12 is rejected under a similar rationale as claim 2 above.

Regarding Claim 13
	Claim 13 is rejected under a similar rationale as claim 3 above. 

Regarding Claim 14.
	Claim 14 is rejected under a similar rationale as claim 4 above. 

Regarding Claim 15.
	Claim 15 is rejected under a similar rationale as claim 5 above. 

Regarding Claim 16.
Claim 16 is rejected under a similar rationale as claim 6 above, wherein Siddiqui teaches: a quality threshold. (Siddiqui, as cited above for claim 6, including page 22, ¶ 4: “The K-values obtained using this equation are not accurate for high pressures (Whitson and Brule 2000). Therefore the values need to be updated in an iterative manner. This is done by checking for chemical equilibrium and material balance constraints [examples of the threshold]”)

Regarding Claim 17.
Claim 17 is rejected under a similar rationale as claim 7 above, wherein Siddiqui teaches: the quality threshold. (Siddiqui, as cited above for claim 6, including page 22, ¶ 4: “The K-values obtained using this equation are not accurate for high pressures (Whitson and Brule 2000). Therefore the values need to be updated in an iterative manner. This is done by checking for chemical equilibrium and material balance constraints [examples of the threshold]”)

Regarding Claim 18.
Claim 18 is rejected under a similar rationale as claim 8 above, wherein Siddiqui teaches: the quality threshold. (Siddiqui, as cited above for claim 6, including page 22, ¶ 4: “The K-values obtained using this equation are not accurate for high pressures (Whitson and Brule 2000). Therefore the values need to be updated in an iterative manner. This is done by checking for chemical equilibrium and material balance constraints [examples of the threshold]”)

Regarding Claim 21.
	Claim 21 is rejected under a similar rationale as claim 1 above.

	In addition, Wang teaches the limitation of: 
 	and generating a visual representation of the fluid flow network. (Wang, § 3.5 ¶ 1: “We considered a gathering system with a forest-like structure with multiple production trees. A production tree includes wells, links, and nodes. A well refers to a wellbore and its surrounding reservoir conditions (grid blocks in which the well is completed). Links refer to any device or facility across which pressure changes. A link can be a tubing string, a choke, or a pipeline. A node represents a flow junction or the terminal point of a link. The top of the production tree has a fixed pressure and usually represents an inlet to a separator.” – and see figure 3.2, which provides visual representation of the “example problem” fluid flow network of Wang – it would have been obvious to have had the computer of Wang generate such a visual representation as shown in figure 3.2 of Wang of the fluid flow network because this would have been “automating a manual activity” as per MPEP § 2144.04, e.g. using Wang’s computer to automate Wang’s activity of drawing figure 3.2 for the fluid network. See Wang figure 5.6 for additional example “Schematic illustrations of gathering systems”, as well as figure 3.4 of Wang for another example)

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
AL-ZAMEL et al., EP 2,588,894 – see ¶¶ 92-110
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID A. HOPKINS whose telephone number is (571)272-0537. The examiner can normally be reached Monday to Friday, 10AM to 7 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Boris Gorney can be reached on (571) 270-5626. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/D.A.H./Examiner, Art Unit 2147                                                                                                                                                                                                        
/BORIS GORNEY/Supervisory Patent Examiner, Art Unit 2147